Citation Nr: 0504466
Decision Date: 02/17/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-08 068	)	DATE DEC 02 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


ORDER


     The following correction is made in a remand decision issued by the Board in this case on February 17, 2005:

     On page 1, under the heading THE ISSUE, the sentence Entitlement to service connection for a dental condition due to trauma is corrected to read Entitlement to service connection for residuals of dental trauma for the purpose of obtaining dental treatment.



		
	KEITH W.ALLEN
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0504466	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental condition due 
to trauma.


REPRESENTATION

Appellant represented by:	(To Be Clarified)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In December 2004, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.

Unfortunately, because further development of the evidence is 
required before deciding the appeal, the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party - him or VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The April 2003 
supplemental statement of the case (SSOC) contains the 
provisions of 38 C.F.R. § 3.159 (VA assistance in developing 
claims).  But this notice, alone, is insufficient to apprise 
the veteran of which portion of the supporting information 
and evidence he must submit and which portion, if any, VA 
will attempt to obtain on his behalf.



In a written statement and while testifying during his 
videoconference hearing, the veteran stated that a dental 
hygienist at the VA Medical Center (VAMC) in Salisbury, North 
Carolina, may have pertinent information regarding the 
dispositive issue of whether he sustained dental trauma in 
service and has a resulting dental condition.  As an aside, 
the veteran also stated that he has seen his service dental 
records, which confirm he had a traumatic lesion.  But 
despite this allegation to the contrary, his service dental 
records do not show any such lesion, including as a residual 
of dental trauma.  If, however, he has an additional service 
dental record in his personal possession substantiating this 
claim, then he must be given an opportunity to submit this 
supporting evidence.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II) (discussing the four 
content requirements of a proper VCAA notice, including 
giving the veteran an opportunity to submit all relevant 
evidence in his possession).

Of record is a Statement in Support of Claim (VA Form 21-
4138), received in January 2003, wherein the veteran 
designated the North Carolina Division of Veterans Affairs 
(NCDVA) as his accredited representative to represent him in 
this appeal before VA.  And there is an official designation 
(VA Form 21-22) in the file, dated in December 2002, listing 
the NCDVA as his representative of record.  Also on file, 
however, is another more recent VA Form 21-22, dated in 
December 2004 (the date of his videoconference hearing), 
wherein he designated The American Legion as his accredited 
representative in this appeal.  And to complicate matters 
even further, he was represented by the NCDVA at his 
videoconference hearing.

The NCDVA and The American Legion sometimes operate as one in 
the same, but if this is indeed the situation in this 
particular appeal, then it logically does not seem that 
another VA Form 21-22 needed to be completed.  But in fact 
one was.  So in light of the need to remand the claim for 
further development, regardless, the RO should clarify the 
veteran's desire as to his representation.



Accordingly, this case is REMANDED to the AMC for the 
following development and consideration:

1.  Determine whether the NCDVA and/or 
The American Legion is representing the 
veteran in this appeal.  If The American 
Legion is acting as the NCDVA's affiliate 
here at the Board, then this must be 
expressly indicated.

2.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.  The letter must 
advise him of the type of evidence needed 
to support his claim for service 
connection for a dental condition - as a 
residual of trauma, and apprise him of 
whose specific responsibility - his or 
VA's, it is for obtaining the supporting 
evidence.  Also request that he submit 
all relevant evidence and information in 
his possession - including any service 
dental records showing that he sustained 
a traumatic lesion while on active duty 
in the military.

3.  The veteran also should be asked to 
identify all VA and non-VA health care 
providers that have treated him for the 
residuals of dental trauma since service.  
Obtain records from each health care 
provider he identifies, provided related 
records are not already on file.  He 
should identify and/or submit the 
statements of the VA dental hygienist at 
the VAMC in Salisbury (or any other 
health care provider) who purportedly 
informed him that he suffers from the 
residuals of dental trauma sustained in 
service.



4.  Then readjudicate the claim for 
service connection for a dental condition 
due to trauma based on any additional 
evidence obtained.  All applicable laws 
and regulations should be considered.  If 
this claim remains denied, send the 
veteran and his representative an SSOC 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






